     Case 1:21-cv-00250-DAD-SKO Document 10 Filed 04/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESHAWN JACKSON,                                 No. 1:21-cv-00250-NONE-SKO (HC)
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
13                                                     PETITION FOR WRIT OF HABEAS
                                                       CORPUS, DIRECTING CLERK OF COURT
14           v.                                        TO ASSIGN DISTRICT JUDGE FOR
                                                       PURPOSE OF CLOSING CASE AND THEN
15                                                     ENTER JUDGMENT AND CLOSE CASE,
                                                       AND DECLINING TO ISSUE CERTIFICATE
16                                                     OF APPEALABILITY
      CHRISTIAN PFEIFFER, Warden,
17                                                     (Doc. No. 6)
                         Respondent.
18

19

20          Petitioner Deshawn Jackson is a state prisoner proceeding pro se and in forma pauperis

21   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred

22   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On February 25, 2021, the assigned magistrate judge issued findings and

24   recommendations recommending that the petition be dismissed as an unauthorized second or

25   successive petition. (Doc. No. 6.) Those findings and recommendations were served upon all

26   parties and contained notice that any objections thereto were to be filed within twenty-one (21)

27   days after service. (Id. at 3.) On March 16, 2021, after the court granted his motion for an

28   extension of time, petitioner filed objections to the findings and recommendations. (Doc. No. 9.)
                                                       1
     Case 1:21-cv-00250-DAD-SKO Document 10 Filed 04/09/21 Page 2 of 3


 1          In his objections, petitioner makes various arguments as to why his successive petition

 2   should be permitted. However, the court is without jurisdiction to consider those arguments

 3   because, as noted by the magistrate judge, a petitioner must first obtain authorization from the

 4   Ninth Circuit before he can submit an application to file a successive petition in the district court.

 5   See 28 U.S.C. § 2244(b)(3)(A).

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, including petitioner's

 8   objections, the court concludes that the magistrate judge’s findings and recommendations are

 9   supported by the record and proper analysis. Petitioner's objections present no grounds for

10   questioning the magistrate judge's analysis.

11          In addition, the court declines to issue a certificate of appealability. A state prisoner

12   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

13   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

14   v. Cockrell, 537 U.S. 322, 335–36 (2003). If a court denies a petitioner’s petition, the court may

15   only issue a certificate of appealability when a petitioner makes a substantial showing of the

16   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

17   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

18   that) the petition should have been resolved in a different manner or that the issues presented

19   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

20   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
21          In the present case, the court finds that petitioner has not made the required substantial

22   showing of the denial of a constitutional right to justify the issuance of a certificate of

23   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

24   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

25   proceed further. Thus, the court declines to issue a certificate of appealability.

26          Accordingly,
27          1.      The findings and recommendations issued on February 25, 2021 (Doc. No. 6), are

28                  adopted in full;
                                                         2
     Case 1:21-cv-00250-DAD-SKO Document 10 Filed 04/09/21 Page 3 of 3


 1         2.    The petition for writ of habeas corpus is dismissed as successive;

 2         3.    The Clerk of the Court is directed to assign a district judge to this case for the

 3               purpose of closing the case and then to enter judgment and close the case; and

 4         4.    The court declines to issue a certificate of appealability.

 5   IT IS SO ORDERED.
 6
        Dated:   April 9, 2021
 7                                                   UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
